1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 TYRONE RIVERA,

 8          Plaintiff-Appellant,

 9 v.                                                                           NO. 29,621

10   HEALTHSOUTH REHABILITATION
11   HOSPITAL OF NEW MEXICO, LTD.,
12   LOVELACE HEALTH SYSTEM, INC.
13   JOHN DOE, JANE DOE, AND
14   PRESBYTERIAN HEALTHCARE
15   SERVICES, INC.,

16          Defendants-Appellees.


17 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
18 Ted Baca, District Judge

19 Medrano, Hess & Struck, P.C.
20 Raynard Struck
21 Albuquerque, NM

22 for Appellant

23 Rodey, Dickason, Sloan, Akin & Robb, P.A.
24 Amber L. Creel
25 Albuquerque, NM
 1 for Appellee HealthSouth Rehabilitation Hospital, Lovelace Health System, Inc.,
 2 John Doe, and Jane Doe



 3 Riley & Shane, P.A.
 4 Richard J. Shane
 5 Albuquerque, NM

 6 for Appellee Presbyterian Healthcare Services, Inc.


 7                            MEMORANDUM OPINION

 8 WECHSLER, Judge.

 9        Summary affirmance was proposed for the reasons stated in the notice of

10 proposed disposition. On September 22, 2009, Appellees filed a memorandum in

11 support of the proposed disposition. No memorandum opposing summary affirmance

12 has been filed, and the time for doing so has expired.

13        Affirmed.

14        IT IS SO ORDERED.


15                                                ______________________________
16                                                JAMES J. WECHSLER, Judge
17 WE CONCUR:



18 _______________________________
19 CELIA FOY CASTILLO, Judge


                                             2
1 _______________________________
2 RODERICK T. KENNEDY, Judge




                                    3